{¶ 32} I concur with the majority opinion that the judgment of the Court of Common Pleas of Van Wert County, Juvenile Division, needs to be reversed and remanded for further proceedings. This appeal was brought by the father from a judgment finding the children to be dependent and neglected while in the mother's custody and granting legal custody to the maternal grandparents. The procedure required to grant custody to a nonparent rather than a parent has been addressed by the Ohio Supreme Court in In re Perales.
  In an R.C. 2151.23(A)(2) child custody proceeding between a parent and a nonparent, the hearing officer may not award custody to the nonparent without *Page 236 
first making a finding of parental unsuitability — that is, without first determining that a preponderance of the evidence shows that the parent abandoned the child, that the parent contractually relinquished custody of the child, that the parent has become totally incapable of supporting or caring for the child, or that an award of custody to the parent would be detrimental to the child.
In re Perales (1977), 52 Ohio St.2d 89, 6 O.O.3d 293,369 N.E.2d 1047. See also, Reynolds v. Goll (1996),75 Ohio St.3d 121, 661 N.E.2d 1008 (holding that parents who are suitable have a paramount right to custody of their children). This reasoning has been applied to other custody disputes between parents and nonparents by this court. See In re Dunn (1992),79 Ohio App.3d 268, 607 N.E.2d 81, In re Zeedyk (Nov. 30, 1988), Defiance App. No. 4-87-5, 1988 WL 126768, and Houser v. Houser (Aug. 31, 1998), Mercer App. No. 10-98-7, 1998 WL 598104. This court has consistently held that before custody of a child can be given to a nonparent, some evidence of unsuitability of the parents must be presented.
 {¶ 33} In this case, a great deal of evidence was presented indicating that the mother was not suitable. However, no evidence was presented that the father was not suitable. The mother and father were divorced and lived in separate households. The mother had residential custody of the children, with the father having only visitation. Thus, any findings of neglect and dependency related to the household applied to the mother only. No evidence was presented that the father had any involvement in the activities that made the mother unsuitable. Although a finding of neglect or dependency may be evidence of a custodial parent's unsuitability, evidence of the neglect or inability of one parent cannot be imputed to the noncustodial parent who does not reside in the household and lacks control of the circumstances. Thus, I believe that the trial court erred in granting custody to a nonparent when no evidence was presented indicating that the father was unsuitable and, in fact, the trial court found him to be suitable.